United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, HUDSON PARK
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-144
Issued: August 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 29, 2012 appellant, through counsel, filed a timely appeal from an
October 17, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to more than a 12 percent
impairment of the right upper extremity, for which he received a schedule award.
On appeal appellant’s counsel contends that OWCP erred in excluding an impairment
rating and failing to include consequential conditions when rating appellant’s impairment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 1995 appellant, then a 30-year-old letter carrier, filed an occupational
disease claim alleging that his cervical condition was due to his employment duties. He stated
that he first became aware of cervical herniation and deterioration on June 18, 1994, but did not
realize that it was employment related until October 18, 1994. OWCP accepted the claim for
aggravation of degenerative cervical disc at C6-7 and a C6-7 disc herniation.
On June 13, 2012 appellant filed a claim for a schedule award. In support of his request,
he submitted a May 15, 2012 report from Dr. David Weiss, an examining osteopath specializing
in family practice, who reviewed medical evidence, provided phyiscal findings and diagnosed
cumulative and repetititve trauma disorder, occupational cervical spine syndrome,
myeloradiculopathy, C4-5 and C6-7 herniated nucleus pulposus, progressive multilevel
discogenic cervical disease at C3-4, C4-5, C5-6 and C6-7, progressive cervical spine discogenic
disease with compressed myelopathy at C3-4 and C5-6 and status post C6-7 anterior cervical
discectomy and fusion. Dr. Weiss determined that appellant had a 25 percent right upper
extremity impairment using the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).2 In reaching this determination,
Dr. Weiss found a one percent impairment for a class 1 sensory deficit of the right C7 nerve root
(radial) using Table 15-7, Table 15-9 and Table 15-21, pages 406, 410 and 441. Next, he found
a one percent impairment for a sensory deficit of the right C6 nerve root (axillary) using Table
15-21, page 436. Dr. Weiss then found a 23 percent right upper extremity impairment for a class
2 moderate motor strength deficit of the right wrist (extensor/radial) using Table 15-21, page
441.
An OWCP medical adviser reviewed Dr. Weiss’ impairment rating and concluded that
his use of the A.M.A., Guides was incorrect as Dr. Weiss used nerves rather than nerve roots in
his calculations. He also noted that Dr. Weiss incorrectly used the radial axillary and femoral
nerves in his impairment rating when these nerves were not involved. Using Proposed Table 1,
Spinal Nerve Impairment, Upper Extremity Impairments, OWCP’s medical adviser found a one
percent impairment due to mild sensory deficit and a five percent impairment due to motor
deficit at the C6 and C7. Combining the impairment ratings resulted in a six percent right upper
extremity impairment based on C6 sensory and motor deficits and a six percent right upper
extremity based on C7 sensory and motor impairment. Adding these together totals 12 percent
right upper extremity impairment.
By decision dated October 17, 2012, OWCP granted appellant a 12 percent permanent
impairment of his right upper extremity. The award was for 37.44 weeks of compensation for
the period May 15, 2012 to February 1, 2013.

2

Dr. Weiss also calculated a 24 percent right lower extremity impairment based on the femoral and sciatic nerve
roots and right hip flexor motor strength deficits. He also found a one percent left upper extremity impairment
based on radial nerve sensory deficits.

2

LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations,4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.6 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,7 no claimant is
entitled to such an award.8
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.10 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in Chapter 3.700 of its
procedures.11 For peripheral nerve impairments to the upper or lower extremities resulting from

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404

5

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

W.D., Docket No. 10-274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

7

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

8

W.D., supra note 6; Timothy J. McGuire, 34 ECAB 189 (1982).

9

W.D., supra note 6; Rozella L. Skinner, 37 ECAB 398 (1986).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, FECA Transmittal No.
10-04 (issued January 9, 2010); Exhibit 4 (January 2010).
11

Id. at (Exhibits 1, 4).

3

spinal injuries, OWCP procedures indicate that The Guides Newsletter Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009) is to be applied.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted appellant’s occupational disease claim for aggravation of degenerative
cervical disc at C6-7 and a C6-7 disc herniation. By decision dated October 17, 2012, OWCP
granted appellant a 12 percent right upper extremity impairment. The issue on appeal is whether
appellant has established that he is entitled to a schedule award for a greater impairment.
Appellant’s physician, Dr. Weiss, opined that appellant had a 25 percent right upper
extremity impairment based on sensory deficits of the nerve root at C6 and C7 and motor deficits
of the right wrist. OWCP’s medical adviser disagreed and opined that Dr. Weiss incorrectly
applied the A.M.A., Guides. In support of his opinion, OWCP’s medical adviser related that
Dr. Weiss incorrectly used the radial axillary nerve in his impairment rating and that using nerve
roots was the more appropriate calculation method.
The Board finds Dr. Weiss’ report to be of limited probative value. Dr. Weiss did not
apply the A.M.A., Guides properly. As noted above, for peripheral nerve impairments to the
upper or lower extremities resulting from spinal injuries, OWCP procedures indicate that The
Guides Newsletter, Rating Spinal Nerve Extremity Impairment using the sixth edition
(July/August 2009) is to be applied.14 Dr. Weiss did not refer to The Guides Newsletter or
identify any appropriate table in rating upper extremity impairment under the A.M.A., Guides.
Accordingly, the Board finds that Dr. Weiss did not properly apply the A.M.A., Guides when
rating appellant’s permanent impairment. The Board has held that an opinion that is not based
upon standards adopted by OWCP and approved by the Board as appropriate for evaluating
schedule losses is of limited probative value in determining the extent of permanent
impairment.15
The Board finds that OWCP’s medical adviser properly reviewed the medical record and
evaluated appellant’s impairment in accordance with the procedures found at Exhibit 4 of
Chapter 3.700.16 OWCP’s medical adviser noted that OWCP can only recognize extremity
12

See G.N., Docket No. 10-850 (issued November 12, 2010); see also supra note 10 at Exhibit 1. The Guides
Newsletter is included as (Exhibit 4).
13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
14

R.T., Docket No, 12-1133 (issued November 5, 2012).

15

T.C., Docket No. 12-1319 (issued November 5, 2012).

16

Supra note 10.

4

impairment resulting from the nerve roots. He reviewed the record and found a six percent
impairment due to sensory and motor deficits of the C7 nerve root and a six percent impairment
due to sensory and motor deficits of the C6 nerve root, resulting in a total 12 percent right upper
extremity impairment. There is no medical evidence in conformance with the A.M.A., Guides
showing a greater impairment. Accordingly, OWCP properly granted appellant a schedule
award for a 12 percent right upper extremity impairment.
On appeal appellant’s attorney asserted that OWCP erred in failing to consider
appellant’s consequential injuries in calculating an impairment rating. For conditions not
accepted by OWCP as being employment related, it is appellant’s burden to provide rationalized
medical evidence sufficient to establish causal relation.17 Dr. Weiss did not provide any medical
rationale explaining why conditions of cumulative and repetititve trauma disorder, occupational
cervical spine syndrome myeloradiculopathy, C4-5 herniated nucleus pulposus, progressive
multilevel discogenic cervical disease at C3-4, C4-5, C5-6 and C6-7, progressive cervical spine
discogenic disease with compressed myelopathy at C3-4 and C5-6 were caused by the accepted
conditions and, thus, his opinion is insufficient to establish causal relationship.18
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to a greater than 12 percent
impairment of the right upper extremity.

17

Alice J. Tysinger, 51 ECAB 638 (2000).

18

Deborah L. Beatty, 54 ECAB 340 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 17, 2012 is affirmed.
Issued: August 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

